EXAMINER’S COMMENT
The claim amendments and remarks of December 8, 2021 have been entered. 
The Terminal Disclaimer filed on December 8, 2021 is acknowledged. 
The previous rejections under (i) Double Patenting and (ii) 35 U.S.C. § 112 have been withdrawn in light of the Terminal Disclaimer, the claim amendments, and the accompanying arguments.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to method(s) of creating a population of Late Wilt (LW) resistant corn plants and corn seeds, which comprise genotyping corn plants at marker loci linked to and within 10 cM of the LW resistance quantitative trait locus LW_3.01, which comprises an LW resistance allele selected from the group consisting of (i) SEQ ID NO:256, comprising a G at position 350, and (ii) SEQ ID NO:257, comprising an A at position 456, selecting corn plants or seeds comprising LW resistance allele(s) at said LW resistant QTL LW_3.01, and producing from said selected corn plants or corn seeds a second population of corn plants or corn seeds comprising said marker loci linked to QTL LW_3.01 and having resistance to LW. The prior art fails to teach or reasonably suggest the claimed method(s). 
	Instant Table 7 on page 114 describes a summary of the identified LW QTLs. Specifically, LW_3.01 is listed as being on chromosome 3, in the QTL interval of 85.4 – 105.2 cM (centiMorgans). Table 5 on page 109 describes the locations and the genetic sources of the corresponding identified marker sequences which are associated with LW disease resistance (SEQ ID NO:256 and SEQ ID NO:257), as well as the resistant and susceptible alleles.   


SUMMARY
Claims 22-38 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663